Citation Nr: 0424895	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  99-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to the service-connected disability of left 
ilioinguinal nerve entrapment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied entitlement to the benefit 
currently sought on appeal.  The veteran filed a timely 
appeal, which was then certified to the Board.  In December 
2000, the Board remanded the claim to the RO for further 
development.  In June 2001, the RO issued a supplemental 
statement of the case to the veteran and his representative.  
In November 2002, the RO issued a rating decision finding 
clear and unmistakable error in its rating decision of June 
1998, which had combined findings for the left ilioinguinal 
and left lateral femoral cutaneous nerves.  The November 2002 
rating decision granted a separate claim of service 
connection for incomplete paralysis (meralgia paresthetica) 
of the left femoral cutaneous nerve, and evaluated it as 10 
percent disabling.  Additional supplemental statements of the 
case were issued the veteran in November 2002, January 2004, 
and April 2004, after additional evidence was received.  The 
appeal was returned to the Board in June 2004.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's back 
disorder is related secondarily to his service-connected 
disabilities.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his chronic 
lower back pain is proximately due to or the result of his 
service-connected disabilities.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that secondary service connection for chronic lower 
back pain is warranted.   As such, a discussion of the VCAA 
is not needed.


Secondary Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service connection is established for 
ilioinguinal nerve entrapment and meralgia paresthetica.  The 
veteran now seeks service connection on a secondary basis for 
a back disorder.  He contends that the pain associated with 
his service-connected disabilities has caused him to limp, 
favoring his left side, which has in turn resulted in chronic 
lower back pain.
Service medical records reveal that the veteran was released 
from active duty as a result of medical board proceedings in 
December 1986, which found that he had ilioinguinal nerve 
entrapment on the left side, as manifested by persistent 
inguinal and scrotal pain, which prevented him from being 
able to adequately perform his duties.  An orchiectomy was 
performed on his left testicle.  By rating decision in April 
1987, service connection was established for these 
disabilities.

Post service medical records date from May 1989 to February 
2004 and include both private and VA medical treatment.  The 
records relevant to the claim on appeal are discussed below.

The veteran underwent a VA examination in May 1989 for the 
purpose of rating his service-connected disability.  During 
this exam, he presented with complaints of sharp pains in his 
left side, left leg, left arm, and left hip.  The examiner 
noted that there was no clear evidence of neuropathy at the 
time.  

In April 1991, the veteran was admitted to a VA Medical 
Center upon generalized complaints of pain.  A diagnosis of 
chronic neuralgia, or pain of a severe, throbbing, or 
stabbing character in the course or distribution of a nerve, 
was confirmed.  

In July 1994, the veteran underwent VA examination in 
conjunction with a claim for an increased evaluation of his 
service-connected disability.  He reported pain of the left 
lower abdomen and groin as well as hyperalgesia (extreme 
sensitivity to painful stimuli) of the left lower extremity, 
left upper extremity, left trunk and face.  Sensory 
examination revealed hyperalgesia upon pinprick testing of 
the entire left side, most prominent in the area of the left 
lower quadrant of the abdomen and upper leg.  There was also 
significant hyperalgesia of the left trunk.  Vibratory sense 
was also slightly diminished on the left side.  Gait was 
observed as normal.  The diagnosis was ilioinguinal neuralgia 
with subsequent reflex sympathetic dystrophy.  The examiner 
noted that the veteran had sympathetically mediated pain 
across the left side of his body.

The veteran underwent further VA neurological examination in 
November 1994, for complaints of pain along his left side.  
Motor strength was 5/5 bilaterally in the flexor and extensor 
groups proximally and distally, although maintained 
contraction was not possible secondary to pain.  The 
veteran's gait was without deficit, although he walked with a 
limp and favored the left leg.  The examiner's impression was 
that the veteran exhibited mild hyperalgesia of the left 
side, with possibly a mild degree of reflex sympathetic 
dystrophy.  The examiner noted a disc bulge in the L-4, 5 
region, with degenerative changes, though straight leg 
raising was negative.  Possible bilateral radicular symptoms 
were associated with the bulge, caused by a dynamic disc.   
An addendum was added by the examiner in January 1995, 
relating that the theory in the veteran's case was that the 
chronic pain syndrome subsequent to the left orchiectomy and 
ilioinguinal nerve entrapment in service led to 
hypersensitivity of the sympathetic nervous system, 
consistent with the reflex sympathetic dystrophy on the left 
which can be consistent with the veteran's history and 
findings.  A magnetic resonance image (MRI) taken at that 
time demonstrated lipomatosis in the epidural space causing 
spinal stenosis.

A September 1997 private health care provider report is also 
of record.  The veteran reported experiencing chronic left 
inguinal, flank, and low back pain for the prior 11 years.  
The low back pain seemed to start from the inguinal region 
and then radiate to the low back, the buttock, and the 
posterior thigh.  Upon examination, there was marked 
tenderness in the medial inguinal region, with maximal 
tenderness along the lateral aspect of the groin.  Palpation 
of this area caused pain referred down the medial thigh and 
around the left flank to the left lower back.  The examiner 
noted mild tenderness of the left lumbosacral 
spine/paraspinal area and left sacroiliac joint region.  
There was also mild restriction for forward trunk flexion and 
left lateral flexion.  Straight leg raising was negative for 
radicular symptoms.  After reviewing the veteran's VA medical 
records and performing the examination, the examiner opined 
that the primary problem is chronic inguinal region 
neuralgia.   He further posited that the mechanical low back 
pain syndrome the veteran was experiencing initially started 
immediately after surgery undertaken in the left groin area 
in 1986, the result of which was the service-connected 
disability.

In October 1997, the veteran was seen by a private surgeon 
who suggested that the cause of the pain the veteran was 
experiencing was that the veteran's lateral femoral cutaneous 
nerve, near the anterior superior iliac crest, might be going 
through the ilioinguinal ligament, causing it to be pinched 
when the inguinal ligament is pulled or tightened.  In 
January 1998, the same surgeon operated on the veteran and 
found the above description to be partially the case.  The 
veteran's lateral femoral cutaneous nerve was found 
completely crossing the iliac crest about a centimeter from 
the anterior superior iliac crest edge, where there was an 
actual groove in the bone.  The nerve was tracked down in the 
ilium (part of the hip bone which transmits the weight of the 
trunk to the thigh).  The nerve had clearly narrowed and 
become translucent in the highly anomalous area.

In April 1998, the veteran underwent VA neurological 
examination.  The veteran reported continued pain centered in 
his lower back, which radiated to his left leg.  He had 
weakness on his left side.  The veteran was able to find a 
comfortable position sitting by shifting his weight to the 
right side and stretching his left leg straight out.  Upon 
examination, his back was straight, without costovertebral 
angle tenderness.  Strength was 5/5 in the upper extremities 
with deep tendon reflexes 2+ and symmetric in the lower 
extremities.  The veteran's gait was observed as mildly 
abnormal due to the swinging posture of the left leg as he 
ambulates.  An electromyography was conducted in conjunction 
with the exam.  The impression was possible compression 
neuropathy of the left femoral nerve, without evidence of 
muscle denervation and with difficulty of evoking a response 
across the inguinal region.  Overall impression on 
examination was meralgia paresthetica, "which is entrapment 
of the lateral femoral cutaneous nerve in the left leg;" 
disc disease involving the L-4, 5 vertebrae; and nerve 
injuries to the left ilioinguinal nerve.

In June 1998, a VA examiner reviewed the April 1998 
neurological examination report and opined that an 
"abnormal, limping gait over time could have led to lumbar 
disc disease."  In an email days later, the same reviewer 
opined that involvement of the left ilioinguinal nerve can 
lead to a chronic pain disorder.  She further stated that it 
was possible that the veteran's chronic pain caused him to 
develop an abnormal gait which subsequently led to disc 
disease.  

The veteran reported to a VA clinic in August 1999 for 
increasingly worse back pain without recent injury.  A gait 
abnormality was noted, in that the veteran favored his left 
leg secondary to increased pain with weight bearing.  There 
was marked tenderness to palpation directly over the 
lumbosacral spine, the left paraspinous muscles, the left 
buttock, and the left thigh.  Increased pain was noted with 
flexion, extension, and rotation of trunk and left lower 
extremity.  The examiner indicated a diagnostic impression of 
chronic lower back pain.

In December 1999, a CT scan of the lumbar spine was taken.  
The L-2, 3 disk space showed mild central and rightward 
bulging of the disk.  There was no evidence of spinal 
stenosis or neural foraminal stenosis.  

The veteran underwent VA peripheral nerve examination in 
January 2001, pursuant to the Board's December 2000 remand of 
the case.  This examination was conducted by the same 
examiner who reviewed the April 1988 VA exam.  Upon physical 
examination, the veteran had diminished range of motion at 
the trunk with less than 30 degrees forward flexion, and no 
extension, lateral flexion, or rotation because of pain.  He 
had increased pin sensation in the area of the lateral and 
anterior femoral cutaneous nerves, extending into the 
anterior lower left quadrant of the abdomen.  There was no 
sciatic notch tenderness, but he did have tenderness to touch 
in the area that also was hyperesthetic to pin.  He had no 
measurable atrophy in the lower extremities.  Strength was 
full on muscle testing, but movements exacerbated pain.  He 
had no hair, color, or skin temperature changes to suggest 
reflex sympathetic dystrophy, although his pain and 
hyperesthesia does speak for a causalgia syndrome (persistent 
severe burning pain, usually following injury of a peripheral 
nerve).  In conjunction with the exam, an MRI of the lumbar 
spine was conducted, which returned results that were within 
normal limits.  The examiner opined that the surgeries and 
residual sensory deficits would not in and of themselves 
cause a lumbar radiculopathy.  She further stated that if the 
veteran is guarding because of pain, limping, and unable to 
maintain a normal posture because of pain, it could 
predispose him to injury, but there is no evidence to support 
the veteran's service-connected disability caused any lumbar 
disc disease.

In November 2002, based on information provided by the 
veteran and a review of the medical records discussed above, 
the RO revisited its June 1998 rating decision.  It found 
that it had erred with respect to rating the femoral nerve 
disability together with the ilioinguinal nerve disability.  
As a result, service connection was established for meralgia 
paresthetica of the left femoral cutaneous nerve.

Additionally, the Board observes that there are numerous VA 
treatment records, dated from August 2000 to February 2004, 
which document outpatient clinical treatment for chronic 
lower back pain on the left side.

To review, the veteran is service-connected for left 
ilioinguinal nerve entrapment and meralgia paresthetica of 
the left femoral cutaneous nerve.  He now seeks service 
connection for a back disorder, specifically chronic lower 
back pain, secondary to these service-connected disabilities.  
The issue remains as to whether the chronic back pain is 
medically linked to one or both service-connected 
disabilities.  Referable to the issue of a medical nexus, the 
Board notes that there are competent medical opinions of 
record which differ on the question of the etiology of the 
veteran's back disorder.  

The evidence of record pointing to a positive link between 
the veteran's current back disorder and his service-connected 
disabilities includes the July 1994 VA examination report, 
which documents a diagnosis of ilioinguinal neuralgia (the 
service-connected disability) with subsequent reflex 
sympathetic dystrophy (including significant hyperalgesia of 
the left trunk).  Additionally, the September 1997 private 
health care provider report documents the examiner's opinion 
that although the veteran presents with complaints of lower 
back pain, his primary problem is chronic inguinal region 
neuralgia.  He further stated that the mechanical low back 
pain syndrome the veteran is experiencing initially began 
immediately following the left groin area surgery.  The 
October 1997 surgery report explained that the veteran's 
femoral nerve was found in an anomalous place, specifically 
crossing the iliac crest past the ilioinguinal ligament, to 
be found ultimately in the ilium, which is the part of the 
hip bone which transmits the weight of the trunk to the 
thigh.   The April 1998 VA examination revealed that the 
veteran's gait was abnormal, and the June 1998 addendum 
opined that involvement of the left ilioinguinal nerve can 
lead to a chronic pain disorder and also that the resultant 
abnormal gait over time could have led to a back disorder.  

The evidence of record negating a link between the veteran's 
current back disorder and his service-connected disabilities 
consists of the January 2001 VA examination in which the 
examiner opines that the surgeries and residual sensory 
deficits would not in and of themselves cause a lumbar 
radiculopathy and that there is no evidence to support the 
veteran's service-connected disability caused any lumbar disc 
disease.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the examiners, 
who examined the veteran's medical records, as sufficient to 
place the evidence in equipoise as to whether there is a 
nexus, or link, between the veteran's currently diagnosed 
back disorder and his service-connected disabilities.  The 
Board emphasizes that, absent evidence to the contrary, the 
Board is not in a position to question these opinions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the 
circumstances, giving the benefit of the doubt to the 
veteran, the Board concludes that the veteran's back disorder 
is proximately due to the service-connected disabilities of 
left ilioinguinal nerve entrapment and meralgia paresthetica 
of the left femoral cutaneous nerve.


ORDER

Entitlement to service connection for chronic lower back pain 
as secondary to the service-connected disabilities of left 
ilioinguinal nerve entrapment and meralgia paresthetica of 
the left femoral cutaneous nerve is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



